COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00341-CV


IN RE BYRON WALKER                                                       RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus relief is denied.2

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: November 8, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
      See In re Blevins, No. 12-0636, 2013 WL 5878910, at *2 (Tex. Nov. 1,
2013) (orig. proceeding) (holding that when a respondent judge has been
recused, a court of appeals has discretion to deny the petition for writ of
mandamus).